Title: To George Washington from Benjamin Day, 11 May 1778
From: Day, Benjamin
To: Washington, George


                    
                        Sir,
                        Fredericksburg Virga May 11th 1778
                    
                    I have lately had an offer made me in the civil Department of this State, which I think to my Interest to accept. The post I held in the Army, is for several Reasons undisirable to me: I therefore beg Leave Sir to decline a Continuance of it. From the frequent Applications on this Subject, I fear it is troublesome to you: but the Concurrence of many Circumstances I hope may plead my Apology for the Rise of it on this Occasion. If my Exertions were at any Time serviceable in the Army, under the new Regulations they may be dispens’d with, without the least Inconvenience to it, as I never have had the Honour of holding a Commission in the Line. I am with great Respect Your Excellency’s most obedt Servt
                    
                        Benja. Day
                    
                